Opinion by
Mr. Justice Stewart,
The plaintiff’s husband was a lineman in the employ of the Union Telephone Company. This company maintained its wires on a series of poles in the City of New Castle, one of which had for a number of years been subjected to a certain extent to a joint use with the New Castle Electric Company, which latter company also maintained a system of poles of its own. The joint use of this particular pole gave rise to the conditions under which the accident here complained of happened. Immediately along side this pole the electric company maintained a pole of its own, at a distance of not more than a foot at the base from the pole of the telephone company. At an elevation of about 32 feet from the *396ground two high voltage electric wires of the electric company were attached to the cross-arm on the pole of the telephone company, one to the cross-arm on the south side of the pole, the other to the same cross-arm on the north side, each about 15 inches from the pole. The can and distributing bracket for telephone uses were on the pole some 30 inches above the electric wires. The plaintiff’s husband, pursuant to directions from his employer, on the 16th July, 1913, ascended this pole for the purpose of reestablishing a telephone connection with a certain dwelling along the line. The connection could only be made at the can and distributing bracket. While so engaged he was seen to fall through the branches of the trees which stood adjoining, and when he reached the ground he was found to be lifeless. In the statement of the'cause of action it is charged that while engaged at his proper work and in a proper way upon this pole, without negligence on his part, he came in contact with a wire or wires of the electric company which were heavily charged with electricity and defectively insulated, and because of this latter circumstance the electric current passed through his body resulting in his death. The trial resulted in a verdict for the plaintiff, and from the judgment entered thereon the electric company has taken this appeal.
It is true the evidence does not definitely disclose what was the immediate cause of the death, whether it was the violence of the fall, or whether death followed at once upon the electric shock and caused the fall. This is immaterial. If he received the electric shock, the cause of death was sufficiently explained. Whether he did or did not, was a question of fact for the jury. The evidence that he did was not so conclusive as to exclude all other theories; nevertheless, a careful examination of it has satisfied us that it afforded ample basis for the inference derived by the jury. It would have been error to rule otherwise. With the electric shock once determined upon by the jury as the proximate cause of *397death, the question regarding the defendant’s negligence was next for consideration. The defective insulation of the defendant company’s wire carrying a high voltage, in the immediate neighborhood in which the employee was at work, was conceded. There was evidence that this condition had existed for a considerable time, sufficiently long to give constructive notice to the defendant. If the accident occurred by electric shock, the evidence would warrant no other inference than that it was received by contact of some part of the employee’s person with this uninsulated wire. The question was properly referred to the jury.
Did any negligence on part of the employee contribute' to the accident? This was the third question submitted to the jury, and which appellant contends should have been decided by the court as matter of law. The alleged contributory negligence consisted in the failure of the employee to use rubber gloves and wear a safety belt. In repeated cases we have held that failure on the part of an experienced lineman to use these means of safety, when engaged in such hazardous work as was this employee, is to be imputed as negligence; but all these decisions are predicated on the established or conceded fact that the accident resulted in consequence of such failure. The argument for the appellant assumes that the point of contact with the uninsulated wire in this case was the employee’s hand. This was neither conceded nor established with that degree of certainty that took the question from the jury. The only testimony on the point was that of the expert who examined the body shortly after the accident. This witness gave as his opinion that the cause of death was an electric discharge, and he stated the indications found upon the body which led to this belief, among others a burn on the right hand about three-quarters of an inch long and of the width of a lead pencil. Describing this burn he said “it was a charred condition of the skin,- — hardening of the skin.” This was followed by the question, “Could you tell from its ap*398pearance what caused that burn in his right hand?” His answer was “No.” Later on in his testimony, upon cross-examination, he said he could not tell how recently the burn had been received, except that it was his judgment that it had been received within twenty-four or thirty hours preceding the death. Then followed these questions and answers: “You could not tell, or could you, if this burn had been caused by coming in contact with a high voltage wire that it had any effect on the person — it was not serious enough in character to give any indication of that, was it?” A. “You mean that scar — the appearance of the scar was not great enough?” Q. “Yes, to indicate that it had been occasioned by the hand coming in contact with a high voltage electric wire? This mark on the hand didn’t indicate that the part had come in contact with a wire carrying sufficient current to kill a person did it?” A. “I have never seen any other mark on a person killed by coming in contact with electric wire, so that I could not answer that question.” Q. “You could not give any opinion on that then?” A. “No, sir.” Certainly it was for the jury to determine the weight to be allowed this testimony. No matter that the employee failed in his duty in not wearing rubber gloves; except as such failure contributed to the accident it would be immaterial. Whether it contributed or not depended on whether the condition of the hand, as described by the expert, was a convincing indication that it was through the hand that the dead man received the electric shock. This question the jury alone could decide. And so with respect to the employee’s failure to wear a safety belt. If that was negligence, it would involve with another question and depended on it for solution: when did the man meet his death? instantly upon his receiving the shock? or, upon striking the earth in his fall? If the former, a safety belt might have avoided the fall of a lifeless body, but nothing more, In conceding these to be debatable *399questions and for the jury alone to decide, the trial court gave the appellant all the advantage it was entitled to.
Up to this point we see no error in the record. The remaining question relates to the instruction of the court with respect to the measure of damages. In his charge to the jury the learned trial judge gave the following instruction: “The wife of the deceased, if entitled to recover, would be entitled to such sum as would compensate her for the loss of support, maintenance, care, protection and association of her husband. Now it is not the whole of his wages that she would be entitled to by any means, it is what she would have received during the years that the two of them would probably live. What she would have received from him in the way of support and maintenance.” The portion of the charge we omit in no wise corrects or qualifies the error here committed. What the wife would have received out of the wages of her husband was, of course, an element tc be considered and determined, but only as a basis for capitalization in a sum which would represent present value. She could have received a share in the wages only as the wages were earned; the verdict would be for a demand presently payable, the exact equivalent of the anticipated sum. We have repeatedly held that failure on part of the court to instruct the jury in such cases to find the present worth of future payments which were to be anticipated and capitalized in the verdict, even where no special request for such instructions had been made is reversible error. We need refer only to Wilkinson v. North East Boro., 215 Pa. 486; Reitler v. Penna. R. R. Co., 238 Pa. 1; Burns v. Penna. R. R. Co., 219 Pa. 225, and the most recent case, Mack v. Pittsburgh Rys. Co., 247 Pa. 598. These cases all hold that omission by the court in such cases to instruct the jury to find the present worth of future earnings, even when not requested so to do, is material error, on the ground that when such omission occurs the charge is not simply inadequate, but positively misleading. There are cases, such as Connor *400v. Electric Company, 173 Pa. 602, where such omission was complained of and reversal of the judgment did not follow; but in such cases the instructions given by the court were found to be adequate in themselves as to the correct measure of damages, and it was held to be the duty of the. party, when this occurs, if more specific instructions are desired, to present to the court points embodying the instructions desired.
We have not overlooked the fact that in Fedor awicz v. Citizen’s Electric Illuminating Co., 246 Pa. 141, where a like point was raised we declined to apply the rule here stated. We rested our decision there on the fact that nothing in the result reached by the jury indicated any departure from the settled rule requiring the capitalization of future earnings. We were all of one mind, in view of the verdict rendered, that the omission by the court to instruct the jury on this branch of the case was without prejudice to the defendant, and for this reason we refused to reverse. The case was so exceptional on its facts, that it is not to be regarded as a precedent justifying failure on part of the trial court to instruct the jury how to properly estimate the value of future earnings in cases of this general character.
The authorities cited above are conclusive of the question involved, and compel a reversal of the judgment in this case. The assignment complaining of error in the particular last referred to is sustained; the others are overruled. Judgment reversed and a venire facias de novo awarded.